Citation Nr: 0203141	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  95-15 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
superimposed on bilateral sacralization of L5, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from until March 1944 until 
February 1946.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a March 1994 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Waco, Texas, which denied the benefit sought 
on appeal.

During the course of this appeal, the veteran has relocated 
to Oklahoma, and his claims file has been transferred to the 
RO in Muskogee.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's lumbosacral strain, superimposed on 
bilateral sacralization of L5, is currently productive of 
subjective complaints of pain, stiffness and weakness; 
objective medical evidence does not reveal increased 
limitation of motion, or excessive pain, weakness, 
fatigability or incoordination on movement.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 40 
percent lumbosacral strain, superimposed on bilateral 
sacralization of L5, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159); 38 C.F.R. § 3.321, Part 4, including § 4.71a, 
Diagnostic Code 5295 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Procedural history

A review of the claims file reveals that the veteran was 
first granted service connection for lumbosacral muscle 
strain (now characterized as lumbosacral strain, superimposed 
on bilateral sacralization of L5) in a March 1946 rating 
decision.  The RO assigned a noncompensable disability 
evaluation at that time.  The veteran did not appeal that 
initial rating determination, but later sought an increase in 
evaluation.  The veteran's award was increased to 20 percent 
disabling in July 1962.  Despite this increase, the veteran 
continued to claim that the severity of his disability 
warranted an even higher evaluation.  In a March 1994 rating 
decision, the veteran's request for a rating in excess of 20 
percent was denied.  The veteran disagreed with that decision 
and initiated this appeal.  In a March 1998 decision, the RO 
increased the evaluation to 40 percent, effective from March 
1994.  The veteran continues to maintain that the severity of 
his lumbosacral strain, superimposed on bilateral 
sacralization of L5 is not adequately reflected by his 
present disability evaluation.  

Duty to assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000 
("VCAA"), or filed before the date of enactment of the VCAA 
and which are not final as of that date.  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions, a statement of the case issued in April 1995, and 
supplemental statements of the case issued in March 1998 and 
February 2002.  The RO also made satisfactory efforts to 
ensure that all relevant evidence had been associated with 
the claims file.  Additionally, the Board observes that the 
veteran was most recently afforded a VA examination in 
January 2002 in connection with his claim.  The claims file 
also contains earlier VA examinations conducted in June 1995, 
November 1996, January 1999 and October 2000.  Also of record 
are numerous VA radiological reports.  Moreover, the evidence 
associated with the claims file includes a treatment report 
dated July 1995 from the Olin E. Teague Veterans' Center, as 
well as treatment reports dated August 2000 through December 
2001 from the Oklahoma Center for Health.  Finally, an 
undated treatment report from Dr. S., D.C., is associated 
with the claims file.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.  Based on the foregoing, the Board finds that 
the requirements under the VCAA (as pertains to this case) 
have been satisfied and that this case is ready for further 
appellate review on the merits.

Relevant law and regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Factual Background

VA outpatient treatment

Outpatient treatment reports dated January 1994 through March 
1994 reveal complaints of recurrent low back pain.  X-rays 
taken in February 1994 showed significant degenerative joint 
disease in the mid and lower lumbar facet joints, as well as 
spondylolisthesis at L3-4 secondary to facet joint disease.  
X-rays additionally indicated a sclerotic area in the L5 
vertebral body.  

VA examinations

Upon examination in June 1995, the veteran was found to have 
a tender lumbosacral area and paravertebrals with some spasm.  
There was pain throughout range of motion.  Regarding 
neurological involvement, the veteran was found to have 
decreased pinprick in the left leg.  The examiner rendered a 
diagnosis of degenerative joint disease (DJD)/degenerative 
disc disease, lumbosacral spine.  Additional diagnoses 
included bilateral sacralization of L5, and spondylolisthesis 
L3-4, grade I.  

Upon examination in November 1996, the following lumbar spine 
range of motion (ROM) findings were made: flexion to 45 
degrees; back extension to 5 degrees; lateral flexion, both 
left and right, to 15 degrees; rotation, left, to 10 degrees; 
and rotation, right, to 15 degrees.  Additional findings 
included an absence of deep tendon reflexes of the lower 
extremities.  Further, there were irregular sensory changes 
that matched a peripheral pattern.   

The veteran presented again for examination by VA in January 
1999.  At that time he had complaints of pain, weakness, 
stiffness, fatigability, and lack of endurance.  He stated 
that low back pain was present on a daily basis, and was 
moderately severe in intensity.  The following lumbar spine 
ROM findings were made: flexion to 45 degrees, with pain 
beyond this; 10 degrees of extension, and lateral flexion, 
both left and right, to 20 degrees.  The veteran was noted to 
walk with a stooped posture.  Intermittent radiation of pain, 
more into the right lower extremity than into the left was 
noted.  Further, the veteran was noted to be neurologically 
intact.  The diagnosis was advanced L4-5 disc disease.

The veteran was again examined by VA in October 2000.  The 
veteran stated that he experienced daily pain in the 
posterior aspect, to the mid-calf.  He also reported slight 
numbness once per month.  The veteran stated that he was able 
to walk three-quarters of a mile before he would experience 
fatigue.  Upon physical examination, the veteran was found to 
have normal gait and posture.  The following lumbosacral 
spine ROM findings were noted: flexion to 65 degrees; back 
extension to 20 degrees; lateral bending, both left and 
right, to 20 degrees; and rotation, both left and right, to 
30 degrees.  The veteran was able to do heel, toe and squat, 
with some pain in the sacrum.  Positive pain upon palpation 
was noted from L3 to S1.  The pain was noted to be slight to 
mild in nature.  The veteran was diagnosed with lumbosacral 
spine degenerative disk disease.  It was noted that pain 
caused mild functional impairment.  

The veteran was most recently examined by VA in January 2002.  
The veteran presented with complaints of pain, weakness, 
stiffness, and fatigue in his lower back.  He reported that 
he was unable to cook, garden or push a lawnmower.  Upon 
physical examination, the following active lumbar spine ROM 
findings were elicited: flexion to 80 degrees; back extension 
to 20 degrees; lateral bending, both left and right, to 35 
degrees; and rotation, both left and right, to 30 degrees.  
The veteran's ROM of the lumbar spine was not found to be 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  The examiner noted some 
rigidity in the lower lumbar paraspinous muscles bilaterally.  
The veteran's posture and gait were noted to be normal.  
There was no limitation of function in standing or walking.  
Finally, motor function, sensory and reflexes were found to 
be within normal limits.  The veteran was diagnosed with 
lumbosacral strain and degenerative lumbar spine disease.  X-
rays findings revealed severe degenerative changes L4-L5 with 
decreased disk space. 

Private medical records

A July 1995 treatment report from the Olin E. Teague 
Veterans' Center reflected complaints of low back pain, with 
worsening symptomatology.  The veteran's symptoms were noted 
to be aggravated by stooping and lifting activities.  Nerve 
conduction studies undertaken at the time of treatment 
revealed minimal abnormalities.  Such abnormalities were 
noted to exist in the left-sided mid and right-sided lower 
lumbosacral paraspinal muscles.  

Treatment reports dated August 2000 through December 2001 
from the Oklahoma Center for Health revealed treatment for a 
back condition.  A report dated August 2000 reflected 
complaints of severe low back pain following heavy lifting.  
It was noted that the discomfort prevented the veteran from 
sleeping.  The veteran was noted to have lumbar flexion to 30 
degrees.  An October 2000 report noted flexion to 45 degrees.  
A December 2000 report stated that the veteran's subjective 
back pain was worsening.  A February 2001 report reflected 
the veteran's statements that his back was improving.  

Finally, a treatment report written by Dr. S. is of record.  
This treatment pertained to a cervical spine condition, and 
not to the veteran's lumbosacral strain, superimposed on 
bilateral sacralization of L5.  

Analysis

The Board has thoroughly reviewed the evidence of record and 
concludes that the presently assigned 40 percent evaluation 
under Diagnostic Code 5295 is appropriate, and that there is 
no basis for a higher rating.  The reasons and bases 
underlying this determination will be detailed below.

As noted previously, the veteran is presently assigned a 40 
percent disability evaluation for lumbosacral strain, 
superimposed on bilateral sacralization of L5, pursuant to 
Diagnostic Code 5295.  Under this Code section, a 40 percent 
rating is assigned for severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).  No 
higher disability evaluation is afforded under this Code 
section.  

In considering other potentially applicable Diagnostic Codes 
which may serve as a basis for an evaluation in excess of 40 
percent, the Board notes that under Diagnostic Code 5293, for 
intervertebral disc syndrome, a 60 percent evaluation is 
warranted for pronounced impairment, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  

A review of the medical evidence of record shows that the 
criteria for an evaluation of 60 percent under Diagnostic 
Code 5293 do not reflect the veteran's disability picture in 
this instance.  The Board acknowledges that the medical 
evidence of record includes abnormal neurological findings.  
For example, at the veteran's VA examination in June 1995, he 
was noted to have decreased pinprick, left leg.  Moreover, 
July 1995 nerve conduction studies undertaken at the Olin E. 
Teague Veterans' Center revealed minimal abnormalities.  
Finally, the VA examination in November 1996 indicated 
irregular sensory changes that matched a peripheral pattern.  
However, the medical evidence associated with the claims file 
also contained several normal neurological findings.  At the 
VA examination in January 1999, the veteran was noted to be 
neurologically intact.  Furthermore, the January 2002 VA 
examination revealed the veteran's motor function, sensory 
and reflexes to be within normal limits.  None of the medical 
evidence suggested the veteran's neurological condition to be 
"pronounced."  Therefore, while some abnormal neurological 
findings have been noted, they do not appear to rise to the 
level of severity contemplated for a 60 percent disability 
evaluation under Diagnostic Code 5293.  Additionally, the 
medical evidence of record did not reveal any findings of 
demonstrable muscle spasm, another of the criteria for a 60 
percent evaluation under Diagnostic Code 5293.  Thus, as the 
clinical findings of record do not satisfy the above 
criteria, Diagnostic Code 5293 is not an appropriate basis 
upon which to assign a disability evaluation in excess of 40 
percent.  Furthermore, aside from one isolated notation of 
decreased left pin prick in 1995, the evidence does not 
reflect the existence of lower extremity neurological 
deficits such as drop foot which might warrant a separate 
compensable rating.  See Bierman v. Brown, 6 Vet. App. 125, 
131 (1994).  

The Board has further contemplated whether any other 
alternative Diagnostic Codes could serve as a basis for a 
rating in excess of 40 percent.  As the evidence of record 
does not indicate any findings of ankylosis, Diagnostic Codes 
5286 and 5289 are inapplicable.  Diagnostic Code 5292, 
pertaining to limitation of motion of the lumbar spine, does 
not offer an award exceeding the presently assigned 40 
percent under Diagnostic Code 5295.  No other codes are 
applicable.    

As noted earlier, when evaluating disabilities of the 
musculoskeletal system, as in the present case, a rating 
increase may be for application on the basis of functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  In that regard, the 
Board notes that the veteran was noted to have pain 
throughout motion during ROM testing in June 1995.  The VA 
examiner in January 1999 noted that the veteran walked with a 
stooped posture.  Moreover, while performing heel, toe and 
squat at his VA examination in October 2000, the veteran 
experienced some pain in the sacrum.  Positive pain upon 
palpation was noted from L3 to S1.  The pain was noted to be 
slight to mild in nature.  It was further noted that pain 
caused mild functional impairment.  
 
While the Board acknowledges the findings of pain on movement 
discussed above, the Board concludes that such pain was not 
found to be excessive and has been contemplated in the award 
of the presently assigned 40 percent disability evaluation 
under Diagnostic Code 5293.  In support of this conclusion, 
the Board points to medical evidence suggesting the absence 
of excessive pain, fatigability, incoordination, pain on 
movement, and weakness.  For example, at the most recent VA 
examination in January 2002, the veteran's ROM of the lumbar 
spine was not found to be additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination.  
Furthermore, the veteran's posture and gait were noted to be 
normal, and there was no limitation of function in standing 
or walking.  Thus, an increased rating due to considerations 
of excessive pain and weakness is not warranted here.  
See DeLuca v. Brown, supra; 38 C.F.R. §§ 4.40 and 4.45. 

Finally, the Board points out that the VA Schedule for Rating 
Disabilities is premised on the average impairment in earning 
capacity resulting from service-connected diseases and 
injuries and their residuals.  38 C.F.R. § 4.1.  The effects 
of the veteran's lumbosacral strain, superimposed on 
bilateral sacralization of L5, are reflected in the currently 
assigned rating.  While the veteran has contended that his 
lumbosacral strain, superimposed on bilateral sacralization 
of L5, has rendered him unable to perform daily activities 
such as cooking and gardening, there is no evidence in the 
record, nor is it specifically contended otherwise, that the 
schedular criteria are inadequate to evaluate this 
disability.  As such, the Board finds no basis to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In summation, the veteran's lumbosacral strain, superimposed 
on bilateral sacralization of L5, is most nearly approximated 
by the presently assigned 40 percent disability evaluation 
under Diagnostic Code 5295, and there is no basis for a 
higher rating.  Accordingly, the veteran's claim must fail.    



ORDER

The schedular criteria having not been met, the claim of 
entitlement to a disability evaluation in excess of 40 
percent for lumbosacral strain, superimposed on bilateral 
sacralization of L5, is denied.

		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

